t c memo united_states tax_court harold p kupersmit petitioner v commissioner of internal revenue respondent docket no filed date harold p kupersmit for himself daniel c munce for respondent memorandum findings_of_fact and opinion morrison judge respondent mailed petitioner a notice_of_deficiency for the tax_year determining the following income_tax deficiency and the following additions to tax for failure_to_file a return failure_to_pay_tax and failure to pay estimated income_tax respectively year deficiency dollar_figure additions to tax sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure petitioner timely filed a petition under sec_6213 for redetermination of the deficiency and the additions to tax we have jurisdiction under sec_6214 after concessions the issues to be resolved are the amount of petitioner’s taxable social_security_benefits we hold it is dollar_figure the amount determined in the notice_of_deficiency contingent on recomputation of modified_adjusted_gross_income under rule the amount of petitioner’s interest_income we hold it is dollar_figure the amount determined in the notice_of_deficiency unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner resided in pennsylvania when he filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the third circuit unless the parties designate another circuit in writing see sec_7482 and the amount of petitioner’s dividend income we hold it is dollar_figure the amount determined in the notice_of_deficiency the amount of petitioner’s capital_gain income we hold it is dollar_figure the amount determined in the notice_of_deficiency the amount of petitioner’s gambling income we hold it is dollar_figure not dollar_figure as determined in the notice_of_deficiency whether petitioner is liable for the sec_6651 addition_to_tax we hold he is liable whether petitioner is liable for the sec_6651 addition_to_tax we hold he is liable and whether petitioner is liable for the sec_6654 addition_to_tax we hold he is liable tax_year findings_of_fact petitioner did not file a federal_income_tax return for on date respondent prepared a substitute for return for showing tax of dollar_figure the tax_year before the court is the record does not reveal how the irs determined the tax for tax_year nor did petitioner file a return for the only payments of federal_income_tax that he made for were dollar_figure withheld from his gambling winnings on date respondent prepared a substitute for return for showing tax of dollar_figure and credits of dollar_figure on date respondent mailed petitioner the notice_of_deficiency for which reflected the same amounts of taxable_income tax and credits as did the substitute for return opinion under rule a a taxpayer generally has the burden of proving that the determinations in the notice_of_deficiency are wrong to satisfy that burden for a particular fact the taxpayer must prove the fact by a preponderance_of_the_evidence 88_tc_38 although the burden_of_proof can be imposed on the commissioner regarding the deficiency if certain conditions are met sec_7491 and the conditions have not been met for any of the issues in this case related to the deficiency the burden_of_proof therefore rests on petitioner regarding the deficiency in addition to the burden_of_proof by which in this context we mean the burden of persuasion estate of gilford v commissioner t c pincite a taxpayer generally has the burden of production regarding determinations in the notice of deficiency 794_f2d_884 3d cir vacating tcmemo_1985_101 this is because the determinations in the notice_of_deficiency are accorded a presumption of correctness id where a case involving unreported income is appealable to the court_of_appeals for the third circuit the commissioner must produce foundational evidence linking the taxpayer to the income-generating activity in order to benefit from the presumption of correctness see id pincite citing 552_f2d_549 3d cir aff’g in part rev’g in part t c memo because petitioner did not file a return for he did not report any of the income that the notice_of_deficiency determined he earned we therefore consider whether there is sufficient foundational evidence linking petitioner to the activity generating the income we hold that there is petitioner acknowledged in his testimony that he received approximately dollar_figure of social_security_benefits petitioner is linked to a bank account at td bank n a hereinafter td bank by a signature card with his name and signature on it there are also bank statements with petitioner’s name showing deposits of checks written to him petitioner’s testimony links him with a bank account at citizens bank of pennsylvania he said that the bank account was his wife’s money and that all of his wife’s accounts are joint accounts with him we consider these statements an admission that the bank account at citizens bank of pennsylvania was a joint account held by petitioner and his wife petitioner is linked to a morgan stanley brokerage account by a form 1099-div dividends and distributions which refers to the account as a joint account held by petitioner and his wife there is also a brokerage statement stating that the account was held jointly by petitioner and his wife petitioner is linked to gambling activity at philadelphia park by forms w- 2g certain gambling winnings and by his own testimony admitting that he gambled there petitioner is linked to gambling activity at melbourne greyhound park l l c by a form w-2g and by his testimony admitting he gambled there petitioner is linked to gambling activity at new york racing association by his testimony when asked about the amount of gambling income from new york racing association he challenged the amount determined in the notice_of_deficiency on the ground that it had not been reduced by the amount of his bets we consider this an admission that he gambled with the new york racing association petitioner is linked with all the activities generating the income determined in the notice_of_deficiency we therefore hold that the determinations in the notice_of_deficiency regarding unreported income are presumed correct the burden_of_proof and the burden of production regarding the additions to tax are discussed separately infra parts and social_security income in the notice_of_deficiency respondent determined that petitioner received dollar_figure of social_security_benefits and that or dollar_figure was taxable petitioner acknowledged in his testimony that he received approximately dollar_figure of social_security_benefits during however he testified that it was disingenuous for respondent to determine that of the benefits received was taxable sec_86 requires the inclusion in gross_income of up to of social_security_benefits received brady v commissioner tcmemo_2013_1 at the taxable_portion of social_security_benefits depends in part on the taxpayer’s modified_adjusted_gross_income sec_86 116_tc_63 the notice_of_deficiency determined that the taxable_portion of petitioner’s social_security_benefits wa sec_85 given the notice’s computation of modified_adjusted_gross_income the amount of modified_adjusted_gross_income resulting from the conclusions in this opinion will be computed under rule subject_to this computation we hold that petitioner must include dollar_figure of his social_security_benefits in gross_income interest_income in the notice_of_deficiency respondent determined that petitioner had interest_income of dollar_figure in his pretrial memorandum respondent contended more specifically that petitioner received interest in the amounts of dollar_figure and dollar_figure from td bank n a and citizens bank of pennsylvania respectively the sum of these two amounts is dollar_figure the amount in the notice_of_deficiency respondent further contended that he is entitled to use third-party information to determine petitioner’s income at trial respondent introduced a form 1099-int interest_income from td bank reporting that petitioner earned dollar_figure of interest_income respondent also introduced a signature card for an account at td bank that indicated that the account holders were petitioner and his wife the card was signed by both it stated that the account was opened on date with an opening deposit of dollar_figure the card indicated that the ownership type was joint right_of_survivorship the trial record contains statements for the account which reflect the names of both spouses for the period date to date the statements show that there was no activity in the account except a payment for a safety deposit box interest accruals and two deposits the first deposit was a dollar_figure check to petitioner from philadelphia park a gambling establishment dated date the second deposit was a dollar_figure check to petitioner’s wife from prudential dated date respondent introduced no form 1099-int or any other records related to citizens bank of pennsylvania the trial record lacks any documentary_evidence regarding interest_income from citizens bank of pennsylvania at trial the court asked petitioner whether it was true as respondent alleged in his pretrial memorandum that he received dollar_figure of interest_income from td bank petitioner testified no my wife’s money the court also asked petitioner whether it was true as respondent alleged in his pretrial memorandum that he received dollar_figure of interest_income from citizens bank of pennsylvania petitioner testified my wife’s money your honor same answer i have no money he later testified that all of our accounts are joint the evidence establishes that petitioner and his wife had a bank account at td bank and that they earned dollar_figure of interest_income from that bank account the only remaining issue to resolve is whether petitioner should include the dollar_figure of interest in his gross_income for tax purposes a taxpayer is attributed the portion of income from jointly held property that the taxpayer is entitled to under state law 7_bta_465 see also 23_tc_237 we therefore turn to pennsylvania law to determine the portion of the dollar_figure of interest to which petitioner is entitled title of the pennsylvania consolidated statutes and consolidated statutes annotated pa stat and cons stat ann secs west determines the property rights of parties to multiple-party accounts id sec_6302 a multiple-party account is defined as a joint account or a_trust account id sec_6301 multiple-party account a joint account is an account payable on request to one or more of two or more parties with or without any right_of_survivorship id joint account an account is defined as a contract of deposit of funds between a depositor and a financial_institution id account title pa c s sec_6303 provides a joint account belongs during the lifetime of all parties to the parties in proportion to the net contributions by each to the sum on deposit unless there is clear_and_convincing evidence of a different intent a net contribution by a party is generally defined as the sum of all deposits made by the party less all withdrawals made by the party id sec_6301 net contribution the fact that both petitioner and his wife signed the signature card for the td bank account and the fact that the ownership type of the account was recorded to the right_of_survivorship is the right of each owner to automatically inherit the entire property upon the death of the other owner see 535_us_274 be a joint account imply that the amounts in the td bank account could be withdrawn by either petitioner or his wife therefore the td bank account was a joint account see id to determine petitioner’s proportional ownership of the td bank account during the year that the dollar_figure of interest accrued we need to know petitioner’s total deposits his total withdrawals his wife’s total deposits and her total withdrawals for the period up to and including see id net contribution the account was opened on date we have deposit and withdrawal information for but not for any earlier period petitioner testified that the account was his wife’s money one might infer from this statement that only his wife made net contributions to the account and that he made no net contributions however we do not credit his testimony on this point because it is vague uncorroborated and self-serving it is his burden to prove that his ownership portion in the account is less than the assumed by respondent’s position because we cannot calculate his ownership portion in the petitioner has not presented clear_and_convincing evidence that he and his wife intended to own their account at td bank other than in proportion to their respective net contributions see pa stat and cons stat ann sec_6303 west pennsylvania law presumes that when property has been placed in an account in the names of a husband and wife an estate by the entireties is created in re estate of holmes a 2d pa however the creation of an estate by the entireties does not necessarily indicate that both parties intended that the account belong to both equally geerston v mccrea pa d continued account and because he has the burden_of_proof we hold that he is the owner of the account it follows that he is entitled to of the interest from the account the evidence also establishes that petitioner or his wife earned dollar_figure of interest from citizens bank of pennsylvania during his testimony he stated that the bank account was his wife’s money we took this to be an implicit acknowledgment that the account existed and paid dollar_figure of interest thus on the basis of his testimony we find that he or his wife earned dollar_figure of interest from a bank account at citizens bank of pennsylvania the evidence also establishes that the account at citizens bank of pennsylvania was a joint account unlike the history of the account at td bank the history of the account at the citizens bank of pennsylvania reveals no records to suggest that it is a joint account however petitioner testified that all of his and his wife’s financial accounts are joint accounts in this regard we find that his testimony is credible we infer from this testimony that the amounts in the citizens bank of pennsylvania account could be withdrawn by either him or his wife therefore the account is a joint account see pa stat and cons stat ann sec_6301 joint account as to determining continued c 3d common pleas ct centre cty his ownership portion of the citizens bank of pennsylvania account we know even less about the contributions to and withdrawals from the account than we do about the contributions to and withdrawals from the td bank account we therefore hold that he is a owner of the account and that he is entitled to of the interest from the account we conclude that petitioner must include in his gross_income the dollar_figure of interest earned on the two bank accounts dividend income in the notice_of_deficiency respondent determined that petitioner had dividend income of dollar_figure at trial respondent introduced a form 1099-div from morgan stanley indicating that petitioner and his wife through a brokerage account held in joint_tenancy earned dollar_figure of dividend income respondent also introduced a brokerage statement from morgan stanley for the account which also stated that the account was held in joint_tenancy showing that dollar_figure in dividend income was earned on the account the court asked petitioner whether he received the dividend income he initially testified it’s my wife’s money as with the account at td bank petitioner has not presented clear_and_convincing evidence that he and his wife intended to own their account at citizens bank of pennsylvania other than in proportion to their respective net contributions see pa stat and cons stat ann sec_6303 but as he continued to testify he acknowledged that the morgan stanley account was a joint account in that sense it’s both our money he testified in deutsch larrimore farnish p c v johnson a 2d pa the supreme court of pennsylvania held that a brokerage account is an account under pa stat and cons stat ann sec_6303 we discern no relevant distinction between the brokerage account considered in deutsch and the morgan stanley account held by petitioner and his wife therefore we conclude that the morgan stanley account is an account under pa stat and cons stat ann sec_6303 the brokerage statements for the account bear the names of both petitioner and his wife they state the account was held in joint_tenancy we infer that either petitioner or his wife could have withdrawn money from the brokerage account therefore it is a joint account see id sec_6301 joint account as to petitioner’s ownership portion of the morgan stanley account we cannot calculate his or his wife’s net contributions the record contains statements for the account only for the year not for any earlier period furthermore the statements do not show that any deposits or withdrawals were made in and petitioner’s testimony that the account is his wife’s money is not credible we therefore hold that he has failed to prove that his ownership portion is less than the assumed by respondent’s position we hold that he is the owner of the morgan stanley account and that he is entitled to of the dividend income from the account therefore petitioner must include in his income dollar_figure of dividends capital_gain income in the notice_of_deficiency respondent determined that petitioner had capital_gain income of dollar_figure a form 1099-b proceeds from broker and barter_exchange transactions from morgan stanley reports that petitioner and his wife had gross_proceeds from exchanges of dollar_figure the form 1099-b relates to the same account that produced the dividend income a joint account about which there is insufficient evidence to determine the respective net contributions of petitioner and his wife for reasons given supra part we hold that petitioner is entitled to of the gross_proceeds from the account therefore he must include in his income dollar_figure of capital_gain income petitioner has not presented clear_and_convincing evidence that he and his wife intended to own their morgan stanley brokerage account other than in proportion to their respective net contributions see pa stat and cons stat ann sec_6303 the gain from exchange of property is equal to the amount_realized minus the taxpayer’s adjusted_basis sec_1001 petitioner did not assert that he and his wife had any adjusted_basis in the property that was exchanged a brokerage continued gambling income gross_income includes all income from whatever source derived including gambling sec_61 292_f2d_630 5th cir gross_income from a wagering_transaction is generally calculated by subtracting the bets placed to produce the winnings as a preliminary computation in determining gross_income see lutz v commissioner tcmemo_2002_89 slip op pincite a respondent’s pretrial position in the notice_of_deficiency respondent determined that petitioner had gambling winnings of dollar_figure the notice_of_deficiency did not reveal how the dollar_figure was calculated or from what evidence it was derived in his pretrial memorandum respondent asserted that during petitioner received wagering income in the amounts of dollar_figure dollar_figure and dollar_figure from the new york racing association parx casino racing formerly philadelphia park racetrack casino and melbourne greyhound park l l c respectively the sum of the three numbers in the pretrial memorandum dollar_figure dollar_figure dollar_figure is dollar_figure the gambling winnings determined in the notice_of_deficiency respondent continued statement stated that the adjusted_basis in the property was zero asserted in his pretrial memorandum that he was entitled to use third-party information to determine petitioner’s income b documentary_evidence i philadelphia park the trial record contains forms w-2g issued by philadelphia park a gambling establishment the table below summarizes the dollar amounts and dates on these forms w-2g date won date cashed gross winnings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure federal_income_tax withheld -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure net winnings dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount of bet handwritten on form by petitioner dollar_figure obscured dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure obscured dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total this dollar_figure amount appears intended to cover both this dollar_figure winning and the dollar_figure winning below the dollar_figure total does not include obscured amounts respondent’s brief puts the same total at dollar_figure the gross winnings shown on the forms w-2g from philadelphia park are dollar_figure slightly greater than the dollar_figure that respondent referred to in his pretrial memorandum as the gross winnings at philadelphia park ii new york racing association the trial record contains no documentary_evidence regarding petitioner’s gambling activity at new york racing association iii melbourne greyhound park l l c the trial record contains one form w-2g issued by melbourne greyhound park l l c this form has a date won of date gross winnings of dollar_figure and federal_income_tax withheld of zero there is no place on the form for the date cashed or the net winnings no handwritten notation for the amount of the bet appears on the form c testimony i philadelphia park as explained above the forms w-2g issued by philadelphia park include handwritten notations of the amounts petitioner bet he testified that before philadelphia park sent the forms w-2g to respondent philadelphia park allowed him to write the amounts of his bets on the forms we find his testimony on this point credible thus the forms w-2g respondent received and which appear in the trial record showed the amounts that petitioner claimed he bet the total bets written on the forms w-2g not including two forms on which the amount is obscured is dollar_figure ii new york racing association the court asked petitioner whether it was true that as respondent alleged in his pretrial memorandum petitioner had wagering income of dollar_figure from new york racing association he testified that he did not know because t hey had sent him a whole bunch of stuff and conveniently forgot to take off the bet which was clearly marked on the i get iii melbourne greyhound park the court asked petitioner whether it was true that as respondent alleged in his pretrial memorandum he had wagering income of dollar_figure from melbourne greyhound park he testified that he had gambled at melbourne greyhound park he did not challenge respondent’s position about the amount of his gambling income from melbourne greyhound park d respondent’s posttrial brief in his posttrial brief respondent concedes that the amounts petitioner wrote on philadelphia park’s forms w-2g as his bets should offset the gambling winnings from philadelphia park in calculating petitioner’s gross_income respondent asserts that the amounts of bets recorded on the forms w-2g total dollar_figure respondent acknowledges that the gross winnings from philadelphia park reflected on the forms w-2g before the reduction for the amount of the bets are dollar_figure not the dollar_figure alleged in respondent’s pretrial memorandum despite proving this extra dollar_figure of gambling winnings from philadelphia park respondent continues to assert in his brief that the original dollar_figure gambling- related adjustment in the notice_of_deficiency is correct before accounting for bets this assertion is made in the eighth finding of fact requested by respondent which is petitioner had unreported wagering income in the amount of dollar_figure for the taxable_year arithmetically dollar_figure equals dollar_figure the original amount of wagering income determined in the notice_of_deficiency minus dollar_figure the amount of the bets according to respondent although there are inconsistent calculations later in the brief see resp’t opening br pincite we view respondent as having articulated the view that before adjustment for bets petitioner’s gross winnings from all three gambling establishments are dollar_figure this dollar_figure position corresponds to petitioner’s gross winnings from philadelphia park being dollar_figure before adjustment for bets this is because dollar_figure dollar_figure new york racing association dollar_figure philadelphia park dollar_figure melbourne greyhound park we interpret respondent’s position to be that the preadjustment gross winnings from philadelphia park is dollar_figure no other position is clearly articulated by him e analysis respondent alleges petitioner received gambling income from three separate gambling establishments philadelphia park new york racing association and melbourne greyhound park we examine each of the three alleged sources of gambling income i philadelphia park the first alleged source of gambling income is philadelphia park for this source of gambling income the trial record contains copies of the forms w-2g showing the amounts of petitioner’s winnings petitioner’s testimony acknowledged that he gambled at philadelphia park and he did not raise any legitimate question about the accuracy of the gross winnings amounts reflected on those forms see sec_6201 providing that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return by a third party such as a form w-2g the secretary_of_the_treasury respondent’s superior who has delegated his authority to respondent has the burden of producing reasonable and probative information concerning the deficiency in addition to such information_return rather petitioner argued that the amount of gross winnings reflected on those forms which is dollar_figure should be reduced by the amounts of bets he wrote on the forms respondent concedes that the amounts should be so reduced we hold that petitioner’s gambling winnings from philadelphia park should be reduced by dollar_figure the total of the bets petitioner wrote on the forms w-2g we consider respondent’s position in his posttrial brief to be that before the reduction for bets the gross winnings for philadelphia park are dollar_figure see infra part d this position is supported by the evidence that the amount is at least dollar_figure therefore we sustain the position we hold that petitioner’s gambling winnings from philadelphia park are dollar_figure minus dollar_figure or dollar_figure ii new york racing association the second alleged source of gambling income is new york racing association respondent alleged in his pretrial memorandum that petitioner earned dollar_figure in gambling income from this source and suggested that this amount of income was recorded in an information_return from new york racing association however respondent did not offer the information_return into evidence the court asked petitioner whether respondent’s allegation was correct he testified that he did not know because the information_return failed to account for the amount he bet although his answer was ambiguous we interpret his answer to be that new york racing association likely did issue a form w-2g and that the form likely did reflect that he won dollar_figure--an amount calculated without reduction by the amount he bet as suggested by his testimony that t hey conveniently forgot to take off his bet petitioner’s argument with the use of the form w-2g from new york racing association is that the dollar_figure did not reflect the amount that he bet he is therefore not suggesting that the form w-2g upon which the dollar_figure amount is based is incorrect see sec_6201 those filling out a form w-2g are instructed to record the amount of the payment not the payment minus the bet instead of an error on the form w-2g petitioner is suggesting that the information reported on the form w-2g must be supplemented by additional information--the amount of his bet--to form a conclusion about his gross_income we therefore consider this remaining question of how to take into account whatever amount he bet to win dollar_figure the first principle we bear in mind is that it is a taxpayer’s obligation to keep records of his or her income sec_6001 in certain situations we may estimate the amount of a reduction in income even if the taxpayer fails to keep records 39_f2d_540 2d cir however even in those situations we must have a basis for making such an estimate 85_tc_731 we have no basis for estimating how much petitioner bet to win the dollar_figure we therefore hold that petitioner’s income from new york racing association is dollar_figure the instructions are found on the internet at https www irs gov pub irs- prior iw2g--2009 pdf iii melbourne greyhound park the third alleged source of gambling income is melbourne greyhound park petitioner acknowledged in his testimony that he gambled at the park he did not raise any questions about the accuracy of the form w-2g reflecting that he had gross winnings of dollar_figure we hold that his income from melbourne greyhound park l l c is dollar_figure f summary in summary we hold that petitioner earned gambling income of dollar_figure dollar_figure from philadelphia park dollar_figure from new york racing association dollar_figure from melbourne greyhound park sec_6651 addition_to_tax for failure to timely file a tax_return respondent determined that petitioner is liable for the sec_6651 addition_to_tax for the tax_year sec_6651 imposes an addition_to_tax for the failure_to_file a tax_return by its filing deadline unless the taxpayer can establish that the failure_to_file is due to reasonable_cause and not due to willful neglect the commissioner bears the burden of production for the sec_6651 addition_to_tax see sec_7491 he satisfies his burden by producing sufficient evidence to establish that the taxpayer failed to timely file a required federal income_tax return see 127_tc_200 aff’d 521_f3d_1289 10th cir 116_tc_438 a substitute for return does not count as a return for purposes of the sec_6651 addition_to_tax sec_6651 sec_6012 requires every individual who has gross_income over a certain amount to file an income_tax return petitioner’s gross_income is well above the relevant amount he was therefore required to file a return for he admitted that he did not this is sufficient to satisfy respondent’s burden of producing evidence that imposing the addition_to_tax under sec_6651 is appropriate for see wheeler v commissioner t c pincite higbee v commissioner t c pincite once the commissioner has satisfied his burden of production the burden_of_proof is on the taxpayer to show that imposing the addition_to_tax is improper for example because the failure_to_file the return was due to reasonable_cause and not willful neglect see wheeler v commissioner t c pincite higbee v commissioner t c pincite therefore petitioner is liable for the sec_6651 addition_to_tax for the tax_year unless his evidence is sufficient to persuade the court that he had reasonable_cause for his failure_to_file his return and that his failure_to_file was not due to willful neglect see sec_6651 higbee v commissioner t c pincite reasonable_cause excusing a failure to timely file exists if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return by the deadline see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner testified that he did not file his return because he had received an incorrect form_1099 for a prior tax_year that he had asked respondent what he should do about it and that respondent had never replied to his request if petitioner had thought one of his information returns was wrong even for the year at issue he could have filed his annual tax_return using the correct information we find that petitioner did not have reasonable_cause for his failure_to_file his income_tax return accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax the sec_6651 addition_to_tax i sec_5 of the correct amount of tax plus another of the correct amount of tax for each month or fraction of a month the failure_to_file continues not to exceed in the aggregate sec_6651 b the correct amount of tax an amount that forms the computational core of the sec_6651 addition_to_tax is reduced by timely payments and any credits against the tax that can be claimed on the return including amounts withheld for federal_income_tax sec_6651 sec_31 the correct amount of tax resulting from the conclusions in this opinion will be computed under rule in his calculations in the notice_of_deficiency issued to petitioner respondent reduced the correct amount of tax by the dollar_figure withheld as discussed infra part petitioner asserts that he made dollar_figure of payments but we hold that the only payments and credits against petitioner’s tax_liability are the dollar_figure in withholdings sec_6651 addition_to_tax for failure to timely pay tax respondent determined that petitioner is liable for the sec_6651 addition_to_tax for the tax_year sec_6651 provides that if a taxpayer fails to pay the amount shown as tax on a return on or before the due_date for payment and unless the failure is due to reasonable_cause and not due to willful neglect there is added to the amount shown as tax on the return of the amount and an additional for each additional month or fraction of a month during which the failure to pay continues not exceeding in the aggregate a return for this purpose includes either a return filed by the taxpayer or a substitute for return prepared by the commissioner under sec_6020 sec_6651 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir the payment of tax is generally due on or before the unextended due_date for filing the return sec_6151 the return for an individual is due april sec_6072 sec_6651 provides that the amount of tax_shown_on_the_return is for purposes of computing the addition for any month reduced by the amount of any part of the tax paid on or before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return sec_31 provides that any amount withheld for income_tax counts as a credit to the recipient of income for the tax_year in which the withholding was made the amount of the addition_to_tax calculated in the notice_of_deficiency was dollar_figure the notice stated that this was the amount that had accrued as of the date of the notice_of_deficiency date the notice_of_deficiency stated that the penalty rate used for calculating the addition_to_tax wa sec_11 conceptually the penalty rate is the product of and the number of months for which the taxpayer failed to pay for petitioner then was the product of and months because months sec_6651 provides that if the correct_tax is less than the amount shown as tax on the return then both sec_6651 and b are applied by substituting this lower amount the commissioner has the burden of producing evidence that the addition_to_tax under sec_6651 is appropriate sec_7491 where the taxpayer did not file a return the commissioner can satisfy his burden of production with evidence that he filed a substitute for return and that the taxpayer failed to pay the tax wheeler v commissioner t c pincite petitioner did not file a return for the tax_year however respondent prepared a substitute for return the substitute for return qualifies as a return for purposes of sec_6651 see sec_6651 cabirac v commissioner t c pincite the amount shown as tax on the substitute for return prepared by respondent--before accounting for payments and credits and before the substitution required by sec_6651 --was dollar_figure the substitute for respondent introduced evidence that he filed a substitute for return meeting the requirements for such a return under sec_6020 a document or set of documents signed by an authorized official or employee of respondent’s agency the internal_revenue_service is a return for purposes of sec_6020 if the document s identifies the taxpayer by name and taxpayer_identification_number contains sufficient information to compute the taxpayer’s tax_liability and purports to be a return sec_301_6020-1 proced admin regs return reflects that petitioner is entitled to credits of dollar_figure against his tax_liability the correct_tax for is less than dollar_figure because respondent has conceded that petitioner’s gambling income is less than the gambling income reflected on the substitute for return accordingly under sec_6651 it is the correct_tax not the actual amount shown as tax on the substitute for return that is used to calculate the sec_6651 addition_to_tax the correct amount of tax will be determined under rule the next question to consider is whether petitioner paid the amount of tax_shown_on_the_return after that amount is substituted with the lower amount of correct_tax pursuant to sec_6651 the parties have conflicting views on the amounts of payments and credits to which petitioner is entitled petitioner testified that he made the following payments to respondent date date date date date date date date date date date date total amount dollar_figure big_number big_number big_number dollar_figure however petitioner did not introduce any evidence beyond his testimony that he made the payments he introduced no checks written to respondent he introduced no letters directing respondent how to apply the payments and when the court asked petitioner for which tax years the payments described in the table should be applied he could not say respondent introduced his own records showing that petitioner made no payments against his tax_liability we find that petitioner made no payments against his liability petitioner moved for the admission of a list containing the dates and payment amounts into evidence the court did not admit the list for one thing petitioner failed to demonstrate the list was not barred by the antihearsay rule_of fed r evid we conclude that respondent has met his burden of production under sec_7491 that it is appropriate to impose the sec_6651 addition_to_tax respondent does not bear the burden_of_proof for the reasonable_cause exception to the sec_6651 addition_to_tax see higbee v commissioner t c pincite petitioner is required to come forward with evidence sufficient to persuade the court that he had reasonable_cause for his failure to pay the correct amount of tax for and that his failure to do so was not due to willful neglect see id petitioner does not contend that his failure to pay the tax was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax for the tax_year subject_to postopinion computations under rule of the correct amount of tax for dollar_figure sec_6654 addition_to_tax for failure to pay estimated_tax respondent determined petitioner is liable for the sec_6654 addition_to_tax for the tax_year sec_6654 imposes an addition_to_tax on an we hold that petitioner is liable for both the sec_6651 addition_to_tax see supra part and the sec_6651 addition_to_tax for the tax_year the amount of the sec_6651 addition_to_tax must be reduced by the amount of the sec_6651 addition_to_tax for the months for which both additions to tax apply sec_6651 individual taxpayer who underpays one or more of the four installments of estimated_tax sec_6654 b and c each of the four installments is equal to one-fourth of an amount referred to as the required_annual_payment sec_6654 the required_annual_payment is defined by sec_6654 as the lesser_of two amounts of the tax_shown_on_the_return for the tax_year or if no return is filed of the correct_tax for such year and if the individual filed a return for the prior tax_year of the tax shown on the prior year’s return sec_6654 a substitute for return is not a return for the purpose of computing either the first amount or the second amount see nino v commissioner tcmemo_2009_293 98_tcm_621 nonprecedential authority assuming that substitute for return is not considered a return for purpose of computing the first and second amounts duma v commissioner tcmemo_2009_304 98_tcm_661 n nonprecedential authority stating that a substitute for return is not considered a return for purpose of computing the second amount if the required_annual_payment is zero then the taxpayer has no required installments sec_6654 the due dates of the required installments for a calendar_year taxpayer such as petitioner are april june and september of the calendar_year in question and january of the following year sec_6654 thus the due dates for the required installments for the tax_year were april june and date and date the sec_6654 addition_to_tax is determined by applying the underpayment interest rate established under sec_6621 to the amount of the underpayment for the period of the underpayment sec_6654 the amount of the underpayment is the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year ie date for petitioner’s tax_year or for any portion of the underpayment the date on which such portion is paid sec_6654 for purposes of sec_6654 income_tax_withholding credits are treated as payments of estimated_tax see sec_6654 the withheld amount for each tax_year is treated as a payment of estimated_tax for that year and one-fourth of this amount is deemed as paid on each of the four estimated-tax required- installment due dates for that tax_year unless the taxpayer establishes the dates on which all amounts were actually withheld see id respondent bears the burden of production for the addition_to_tax determined under a see sec_7491 to satisfy his burden of production he must produce evidence establishing that petitioner had a required_annual_payment as defined in sec_6654 wheeler v commissioner t c pincite the record shows that petitioner had a required_annual_payment for the tax_year a required_annual_payment is the lesser_of two amounts respondent in his notice_of_deficiency calculated that the first amount was dollar_figure according to the statutory formula the first amount i sec_90 of the tax_shown_on_the_return for or if no return is filed of the correct_tax for such year sec_6654 petitioner did not file a return for the first amount is therefore of his correct_tax for see sec_6654 this amount will be determined in computations under rule the second amount to be compared in determining the amount of petitioner’s required_annual_payment for is of tax shown on petitioner’s return but only if he filed a return for see sec_6654 and flush language he did not file a return for his required_annual_payment for is therefore of his correct_tax for each of the four required installments is one-fourth of the required_annual_payment amount see sec_6654 petitioner had dollar_figure of federal_income_tax withheld from his gambling winnings in the dates of the forms w-2g on which the withholdings were recorded were date for dollar_figure and date for dollar_figure however neither respondent nor petitioner contends that the amount of the addition_to_tax should be computed using these dates as the payment dates as opposed to using the four deemed-payment dates as the payment dates see sec_6654 accordingly one-fourth of dollar_figure or dollar_figure is deemed to be a payment of estimated_tax made on each of the four due dates for the tax_year see sec_6654 these are the same deemed payment dates and amounts that were used in the notice_of_deficiency besides the dollar_figure of withholding petitioner made no other_payments of estimated_tax for see supra part respondent has satisfied his burden of producing evidence that imposing the sec_6654 addition_to_tax is appropriate for the tax_year if rule_155_computations confirm that the dollar_figure deemed payment is less than each required_installment the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies see 91_tc_874 citing 75_tc_1 there is no general exception to the sec_6654 addition_to_tax relating to reasonable_cause and lack of willful neglect see grosshandler v commissioner t c pincite citing 33_tc_1071 cf sec_6654 petitioner does not contend nor does the record show that any of the exceptions under sec_6654 applies accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax for the tax_year subject_to computations under rule in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
